Citation Nr: 1312363	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  13-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Katrina Eagle, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.  He died in October 2008 and the appellant is his widow.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  

In February 2013, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2008; the cause of death was listed on the death certificate as myocardial infarction due to or as a consequence of chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.  

3.  Service-connected PTSD substantially contributed to the Veteran's death.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was service connected and entitlement to DIC on that basis is established.  38  U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.5, 3.312 (2012). 

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection for the cause of the Veteran's death, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

The criteria for determining whether the cause of death is service connected are those contained in Chapter 11, of 38 U.S.C.A.-i.e. the criteria for determining service connection for the cause of death are the same as those used to determine whether a disease or disability is service connected.  38 U.S.C.A. § 1310(a).
To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

There is no contention or evidence that a service-connected disability was the direct cause of the Veteran's death.  The direct cause of his death was listed on the death certificate as myocardial infarction due to or as a consequence of COPD.  Rather, the question is whether service-connected PTSD contributed substantially to the Veteran's death.  Based on the evidence of record and the considerable positive opinions, the Board finds, resolving all doubt in the appellant's favor, that service connection for the Veterans death is warranted.  

The Veteran's long-time treating VA physician stated in October 2008 that the Veteran's cardiac problems were related to his PTSD, which was difficult to treat.  The physician also stated that he had multiple other medical problems, including morbid obesity, diabetes, hypertension, and hyperlipidemia, which were all exacerbated by his PTSD, and which all accelerated the cardiac problems.  

The appellant's representative submitted an April 2012 independent medical opinion provided by a board certified general, vascular, and trauma surgeon, Dr. H.B., who reviewed the Veteran's service medical records, records after discharge, the death certificate, correspondence from VA, and the opinions of the physicians involved in his care.  The surgeon explained the pathological process PTSD causes in the body and how it is connected to hypertension.  The surgeon stated that it was more likely than not that the Veteran's PTSD directly caused his hypertension, which, together, caused a microscopic tearing-type injury to the lining of his coronary arteries.  That process of tearing was followed by deposits of lipids in the torn area that progressively obstructed the arteries, leading to coronary artery disease and ultimately to the myocardial infarction that caused the Veteran's death.  The surgeon also agreed with the Veteran's VA physician's conclusion that PTSD strongly contributed to his obesity, hyperlipidemia, and diabetes, which in turn accelerated the coronary artery disease.  

A VA opinion was obtained in August 2012 where the examiner concluded based on review of the claims file and medical literature that the Veteran's PTSD was less important in the development of atherosclerotic coronary vascular disease and myocardial infarction than diabetes, smoking, hypertension, and physical inactivity, but more important than hyperlipidemia, no daily alcohol intake, and obesity.  However, the Board notes that the question at hand was not which of the co-morbidities was more important but rather, whether the service-connected PTSD substantially contributed to the Veteran's death.  The examiner did not provide an adequate opinion regarding that question.   

In January 2013, the appellant's representative submitted an new opinion from Dr. H.B. which rebutted the VA opinion and correctly stated that the VA examiner did not answer the question at hand.  The surgeon also noted that several of the sources the VA examiner cited actually supported the opinion that PTSD substantially contributed to the Veteran's death, both in the development of coronary artery disease which led to the myocardial infarction, but also in the development and severity of several other issues, including diabetes and hypertension, which accelerated the effects of the coronary artery disease.  The surgeon concluded that his opinions remained the same and even stated that without PTSD, the Veteran would probably still be alive today.  

The Board finds that in this case, there is at least reasonable doubt as to the connection between the service-connected PTSD and the cause of the Veteran's death.  Resolving all doubt in the appellant's favor, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b).   

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service-connected, pursuant to 
38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service-connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2012).  

In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be non-service connected.  See 
38 C.F.R. § 3.22(a).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 
38 U.S.C.A. § 1318 is moot, and is dismissed.






ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

The claim of the entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


